Citation Nr: 0101247	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's spouse had not met the basic service 
eligibility requirements and may not be considered a veteran 
for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  In association with her November 1998 
application for VA benefits, the appellant submitted a 
document from the Republic of the Philippines, Department of 
National Defense, Philippine Veterans Affairs Office, which 
indicates that the appellant's spouse was "a veteran of 
World War II/Philippine Revolution who served with [the] 
106th Div. 10th Military District."

A February 1998 letter to the RO from the appellant includes 
the following statement:

I am the wife of deceased veteran M/SGT - [deceased 
spouse], of the Philippine Commonwealth Army 
(USAFFE), enlisted and former member of the 
"United States Forces in the Philippines" 
(USFIP).  That according to my husband before he 
died, was said had served inducted into the 
"USAFFE-Guerrilla forces in the wartime.  
Furthermore he was served to "106th Division, 10th 
Military District," assigned in Upper Cotabato 
Sector, under ...of U.S. Army over all commander of 
Mindanao Guerrilla forces during [J]apanese [sic] 
occupation when the World War II broke out.

In February 1999, the RO requested that the service 
department (ARPERCEN) verify the service of the appellant's 
spouse.  The RO provided his full name, the alleged dates of 
service, and other identifying information pertaining to the 
appellant's spouse.

In June 1999, ARPERCEN reported that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

In a January 2000 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO noted that the 
individual records for each potential claimant are maintained 
in alphabetical order and that ARPERCEN had repeatedly 
informed VA that, unless the claimant reported personal data 
such as a name, which is different from that which was 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  
ARPERCEN indicated that a potential claimant's service was 
verified by the records associated with his name and that, if 
the name is a common one or if there are minor discrepancies 
in spelling or middle initial, ARPERCEN would compare the 
service number, date of birth, place of birth, and names of 
next of kin provided in the request for information with the 
records they have on file.  The RO noted that documents 
issued by the Philippine Army or Philippine Veterans Affairs 
(with the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data that was substantially different 
than that VA had provided to ARPERCEN.

Criteria:  The issue presented in this case is one of status 
-- that is, whether the appellant's spouse was a "veteran" 
as that term is defined by statute.  A "veteran" is defined 
as a "person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2) (West 1991); see also 38 C.F.R. § 3.1(d) (2000).  For 
purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See 38 C.F.R. § 3.8 (2000).  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one 
of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or 3.9(d) (guerrilla 
service).  The "Armed Forces" is defined as 
including only "the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including 
their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2000).

38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen 
a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."  A 
service department finding as to the fact of service in the 
United States Armed Forces is, by regulation, binding upon VA 
for purposes of establishing entitlement to benefits.  38 
C.F.R. § 3.203.  Moreover, the Court has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
it is noted that "service department findings are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown , 4 Vet. App. 115, 
120 (1993).

Analysis:  The RO requested verification of the service of 
the appellant's spouse from ARPERCEN.  In June 1999, ARPERCEN 
reported that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  As noted above, the Court has held that a 
service department determination as to whether or not an 
individual had qualifying service is binding on VA.  See 
Duro; Dacoron.

The Board notes that the record contains a document from the 
Philippine Veterans Affairs Office which reflects that the 
appellant's spouse was "a veteran of World War II/Philippine 
Revolution who served with [the] 106th Div. 10th Military 
District."  However, with respect to determinations of 
service, VA is not bound by documents from the Philippine 
Government.  Significantly, the Board again notes that the 
Court has held that a service department determination as to 
an individual's service shall be binding on VA.  See Duro; 
Dacoron.  Thus, this evidence does not establish that the 
appellant's spouse had recognized service. 

Therefore, inasmuch as the service department's determination 
as to the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits, to include DIC benefits, must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

